UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8080


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND DOUGLAS MASSENBURG, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:97-cr-00003-REP-1)


Submitted:   May 20, 2010                     Decided:   May 25, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Douglas Massenburg, Jr., Appellant Pro Se. Stephen David
Schiller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Raymond Douglas Massenburg, Jr., appeals the district

court’s order denying his Federal Rule of Civil Procedure 60(b)

motion for reconsideration of his sentence.              We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.            United States v.

Massenburg, No. 3:97-cr-00003-REP-1 (E.D. Va. Sept. 30, 2009).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2